O’Neill, C. J.,
concurring. The opinion of the Court of Appeals misconstrues the nature of a class action, ignores the plain wording of R. C. 2505.02, rejects without reason the relevent non-Ohio cases, and renders unappealable a trial court order that a class action lawsuit is not maintainable.
The cornerstone of the Court of Appeals’ opinion is the declaration that “here, the order of the Court of Common Pleas does not affect the rights of Roemisch or any other known complaining party. Nor does the order determine the action and prevent a judgment in favor of Mr. Roemisch.” The position of the Court of Appeals indicates that a class action complaint institutes not one law suit, but two, and that a trial court can segregate the named plaintiff’s action from the unnamed plaintiffs’ action. Such treatment of a class action complaint flouts not only the spirit of Rule 23 of the Ohio Rules of Civil Procedure, but also the express language of the rule. Rule 23(A) specifies that if the requirements of a class action are present, “one or more members of a class may sue or be sued as representative parties on behalf of all * * V’ A class action complaint *125does not commence two distinct lawsuits; instead, the pleading initiates a unitary lawsuit. See American Pipe and Construction Co. v. Utah (1974), U. S. , 38 L. Ed. 2d 713.
Viewing a class action complaint in its proper perspective leads inexorably to a holding that an order of a trial court that a class action is not maintainable is a final and, hence, appealable order. R. C. 2505.02 defines a final order as “an order affecting a substantial right in an action which in effect determines the action and prevents a judgment * # It is beyond argument that an order that a class action is not so maintainable determines the class action and totally prevents a judgment thereon. Since the class action is terminated by such an order, the labeling of the order as “interlocutory” is simply incorrect.
The Supreme Courts of Arizona and California have considered the precise question decided by this court today, and both have reached the same conclusion — an order that a class action is not maintainable as such is a final order. Reader v. Magma-Superior Copper Co. (1972), 108 Ariz. 186, 494 P. 2d 708; Daar v. Yellow Cob Co. (1967), 67 Cal. 2d 695, 433 P. 2d 732. Although these cases are not binding on this court, they are persuasive authority containing reasoning directly applicable to the instant case. These cases rely upon statutes which are similar to R. C. 2505.02.
The reasoning underlying the Court of Appeals’ opinion has the legal effect of rendering unappealable a trial court’s order that a class action is not maintainable. If, as the appellate court implies, a class action complaint is to be considered as two lawsuits — one involving the named plaintiff, the other involving the unnamed plaintiffs — the trial court’s order denying the maintainability of the class action will not merge with a judgment on the merits of the named plaintiff’s claim. Therefore, the named plaintiff can not appeal the class action aspect -of the case. Conversely, if a person who believes he is a member of the class attempts to intervene for the purpose of appealing the trial court’s rejection of the original class action, he *126will become a named plaintiff and, hence, severable from thAclass of unnamed plaintiffs.
The decision of the Court of Appeals in this case would lessen both the efficiency and effectiveness of the judiciary .in this state. The unappealability of the class action aspect .of-a lawsuit would force each member of the alleged class to- pursue his remedy separately, thereby increasing the •number of cases on both the trial and appellate level. The .quality of justice would decline in some cases, for, as has .been remarked by a federal appellate judge, “it is inconceivable that either the lawyers or the court will give a $9.00 suit the same consideration and attention due a class action * *." Hackett v. General Host Corp., (C. A. 3, 1972), 455 F. 2d 618, 626, 628 (Rosenn, J., dissenting). And in what would be the most serious consequence of the Court of Appeals’ decision, the utility of the class action lawsuit to the less affluent in our state would be weakened. Class actions have been termed “one of the few legal remedies the small claimant has against those who command the status quo.” Eisen v. Carlisle & Jacquelin (1974), U. S. , , 42 L. W. 4804, 4811, 4813 (Douglas, J., concurring in part and dissenting in part). It is quite likely •that a group of small claimants whose lawsuit has been ■denied class action status by a trial court would, if that denial is not reviewable, thereby be left without an effective remedy.
The decision of the Court of Appeals should be reversed, and this cause remanded to that court for a review of the- trial court’s order that appellant’s lawsuit was not maintainable as a class action.